Case 1:18-cv-03732-WHP Document 104 Filed 06/14/21 Page 1 of 2
             Case 1:18-cv-03732-WHP Document 104 Filed 06/14/21 Page 2 of 2




Application granted. The parties shall submit
their joint status report by September 1, 2021.
The telephonic status conference is adjourned
to September 13, 2021 at 2:30 p.m. The dial-
in number is (888) 363-4749 and the access
code is 3070580.                                  Dated: June 14, 2021
                                                         New York, New York
